— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree. On appeal, defendant’s primary contention is that the trial court should have instructed the jury on the defense of justification sua sponte.
Defendant concedes that he did not request a jury instruction regarding the defense and did not object to the charge given by the court. Therefore, the issue is not properly preserved for appellate review (see, CPL 470.05 [2]). Were we to consider the issue in the interest of justice, we would conclude that it is without merit. When "no reasonable view of the evidence would support a finding of the tendered defense, the court is under no obligation to submit the question to the jury” (People v Watts, 57 NY2d 299, 301). At trial, defendant denied that he shot the victim or abetted the crime in any way and, thus, no reasonable view of the evidence would support a finding of justification.
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Assault, 1st Degree.) Present — Denman, P. J., Pine, Lawton, Boehm and Doerr, JJ.